Title: To Benjamin Franklin from the Comtesse de Conway, 15 December 1778
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


dear father
auxerre 15 Xbre 1778
I Long to be acquainted with the State of your heath, and to receive Some news of my husband, and of the war in america. I am hoping your juste cause Shall be for ever prosperous and Success full. I wesh you be So Kind as to instruict me with every thing Belonging to the State of my dear husband. I intend to go and See you this winter and Shall be extremely happy to assure you of my trüe friendship and esteem. I have the honour to be dear father your obedient and humble Servante
D B Conway
my Best Complimt to mrrs. great Son and adams and my other relation
 
Addressed: A Monsieur / Monsieur B. franklin / Le pere deputé des ètats / unis d’amerique / A passy / pres paris.
Notation: Conway Auxerre 15. Xbre. 1778.
